Citation Nr: 0722056	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  01-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Anchorage, Alaska.  The case was 
subsequently transferred to the Regional Office (RO) in 
Fargo, North Dakota.  In August 2002, the veteran testified 
at a Board hearing before a Veterans Law Judge.  

In a November 2002 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for bilateral hearing loss.  In 
November 2003, the Board remanded the issue on the merits to 
the RO for additional action which has since been 
accomplished.  Since the Veterans Law Judge who held the 
Board hearing has left employment with the Board, the veteran 
was offered another hearing, but he did not indicate that 
another hearing was sought.  

In the June 2007 informal hearing presentation, the veteran's 
representative requested that the issue of service connection 
for bilateral tinnitus be referred to the RO for appropriate 
action; thus, the issue is referred to the RO.


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not first manifest to a compensable degree within one year of 
separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in July 2006.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in October 2001 
and in March 2005.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Since the Board has concluded 
that the preponderance of the evidence is against the claim 
of service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.  The numbers in the 
parentheses in the audiometric charts discussed below have 
been converted to ISO-ANSI units.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service medical records reveal that the veteran's hearing 
acuity was 15/15 on whispered voice testing at entrance.  On 
audiological examination in February 1960, the following 
results were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
5 (10)

On his Report of Medical History at separation in December 
1963, the veteran denied having any ear problems.  Physical 
examination revealed that the ears were normal.  On 
audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
20 (30)
10 (20)
15 (25)
15 (20)
LEFT
20 (35)
30 (40)
15 (25)
10 (20)
10 (15)

It was noted that the veteran had a Class 2 hearing profile 
(H-2), probably due to loud aircraft noise.  

In April 1964, the veteran underwent an enlistment 
examination for Air National Guard service.  Physical 
examination revealed that the ears were normal.  On 
audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5 (15)
5 (15)
0 (10)
0 (5)
LEFT
N/A
5 (15)
10 (20)
10 (20)
20 (25)

Thus, while hearing loss was shown on active duty, subsequent 
audiology testing performed within one year of active duty 
separation also did not reflect hearing loss within the 
meaning of 38 C.F.R. § 3.385.  

In October 2001, the veteran was afforded a VA examination.  
Hearing loss disability as contemplated within 38 C.F.R. 
§ 3.385 was demonstrated.  The examiner reviewed the claims 
file.  The examiner noted the pertinent inservice findings.  
It was also noted that the veteran had inservice military 
noise exposure as well as non-military post-service noise 
exposure from farming.  The examiner indicated that there was 
some fluctuation in the veteran's hearing levels when his 
hearing was tested, but none of the changes were consistent.  
Since none of the changes showed that his hearing thresholds 
for the frequencies of 500 through 4000 was significant, it 
was less likely than not that his hearing loss was a result 
of acoustic trauma suffered in the military.  Since hearing 
loss due to noise exposure changes when exposed to noise and 
not years after the noise exposure, it was less than likely 
that the hearing loss the veteran now showed was related to 
the same noise exposure.  

In March 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, he 
reported having four years of inservice noise exposure to 
aircraft noise.  The veteran also reported post-service 
occupational noise exposure in farming and boat engine noise 
as a fishing boat owner and operator.  The audiology 
examination showed hearing loss within the meaning of 
38 C.F.R. § 3.385.  It was indicated that the veteran had 
severe to profound combined sensorineural hearing loss 
bilaterally.  The examiner stated that the veteran had 
hearing within normal limits on entrance, separation, and in 
1964.  Subsequent VA testing, however, revealed a progressive 
hearing loss consistent with his complaint of gradually 
worsening hearing with loud, ringing tinnitus.  The examiner 
noted that today's results showed that the veteran's hearing 
loss continued to worsen, and was now severe to profound in 
both ears with poor speech recognition due to the severity of 
the loss.  The examiner stated that this history was not 
typical of noise damage.  Therefore, it was unlikely that the 
veteran's hearing loss was caused by his military service, 
but was more likely due to other causes in the intervening 
41 years, such as illness and aging.  

In a later March 2005 addendum, the VA examiner stated that 
review of the veteran's medical chart did not indicate any 
mention by other providers of difficulty communicating with 
the veteran.  In addition, the examiner noted that there were 
telephone care notes indicating that the veteran was able to 
understand and communicate over the phone.  He stated further 
that this was technically impossible if the results obtained 
earlier in March 2005 were accurate.  The examiner concluded 
that there was considerable concern for a functional overlay 
and retesting was recommended.  

Thus, in February 2006, the RO attempted to reschedule the 
veteran for another VA audiological examination.  In a March 
2006 statement, the veteran indicated that he was too 
fatigued to report for the VA examination as he had other 
health issues.  He stated that the VA had 46 years of 
examinations, and VA could look up all of his medical 
records.  

The veteran and his representative argue that the veteran has 
bilateral hearing loss due to noise exposure from aircrafts 
during service.  The point out that at separation, it was 
noted that the veteran had a Class 2 hearing profile, 
probably due to loud aircraft noise.  The representative 
cites to Hensley and asserts that hearing loss within the 
meaning of 38 C.F.R. § 3.385 is not necessary to be service-
connected.  They maintain that hearing loss was demonstrated 
during service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, No. 2007-7029, 2007 WL 1892301 
(Fed. Cir. July 3, 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534, 
2007 WL 1745833 (U.S. Vet. App. June 15, 2007). 

In this case, as noted, the veteran is competent to report 
hearing loss.  However, he is not competent to report that he 
has a certain hearing decibel loss because that assessment 
does not involve a simple diagnosis.  The veteran is relaying 
that he has hearing loss, which he has been told by the VA 
examiners.  He is competent to do so.  However, the veteran 
is not competent to make a medical assessment in which he 
provides the etiological basis for any current bilateral 
hearing loss disability.  

Thus, in sum, the Board finds that the veteran is competent 
to report hearing loss in general and he has been credible in 
his report of hearing loss.  He is also competent to report 
that he was exposed to loud noises during service and after 
service.  He has also been credible in his report of loud 
noises.  However, the veteran is not competent to report that 
his current hearing loss is etiologically related to service 
to include inservice noise exposure.  

Two VA opinions have opined that current bilateral hearing 
loss is not etiologically attributable to service.  Both 
opinions reflected a review of the claims file and provided 
rationale for their opinions.  The second opinion was signed 
by two VA audiologists.  The Board attaches significant 
probative value to the VA medical opinions as they are well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Thus, the most probative evidence of record 
consists of the two VA medical opinions.  

The Board acknowledges the argument regarding Hensley.  
However, the Court, in Hensley, indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The directives 
in Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).  In 
this case, the probative weight of the evidence establishes 
that there is no etiological relationship between the 
veteran's service and his current disability.  The most 
recent VA examiner indicated that the progressive type of 
hearing loss demonstrated by the veteran was not typical of 
noise induced hearing loss.

Therefore, the competent evidence does not establish that 
hearing loss began in service or within one year of 
separation.  The most probative evidence establishes that 
current bilateral hearing loss disability is not related to 
service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


